ALLEN, J.
Under Sections 614-18 and 614-20, General Code, whenever a public utility has filed with the Public Utilities Commission a schedule effecting an increase in its rates, and_ when the Commission has ordered that a hearing be entered upon concerning the propriety of such rates, and the Commission pending the hearing has suspended the operation of such schedule, and when it appears that such hearing can not he concluded within the period of suspension, and the public utility has filed with the Commission a bond approved by the Commission guaranteeing repayment with interest to all the consumers of such portion of such increased rates collected by such utility, as the Commission upon final hearing may determine to have been unreasonable or excessive, such rates go into effect at the end of the period of suspension and the public utility is not authorized thereafter, during the pendency of the hearing, to file a new schedule effecting a change in the schedule of rates filed with the Commission and in effect at the time.
Order affirmed.
Marshall, CJ., Jones, Matthias, Day, Kinkade and Robinson, JJ., concur.